904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nicholas MEDVECKY, Jr. Defendant-Appellant.
No. 90-1522.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant has filed a pro se notice of appeal from the district court's order in this criminal proceeding which denied his motion to appoint new defense counsel.


2
This Court has appellate jurisdiction from all final decisions of the district courts.  28 U.S.C. Sec. 1291.  In a criminal case the final judgment rule prohibits appellate review until conviction and imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984).  Accordingly, matters relating to pretrial disqualification of counsel, for example, are not immediately appealable.  Id.;  United States v. Tosh, 733 F.2d 422, 423 (6th Cir.1984).  Although some orders have been held to be immediately appealable as collateral orders pursuant to Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949), that exception has been strictly limited in criminal cases.   See Midland Asphalt Corp. v. United States, 109 S.Ct. 1494, 1498 (1989).  The order from which the defendant seeks an immediate appeal remains reviewable on appeal from final judgment.   See e.g. United States v. White, 451 F.2d 1225, 1226 (6th Cir.1971) (denial of motion for new counsel considered on appeal following conviction).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.